CANTY, J.
The deceased, M. Julia Will, died in August, 1894. For 14 years prior to her death she had been a member of the Sisters of the Order of St. Benedict, a religious order incorporated under the laws of this state. In October, 1893, she made a will devising her property to this corporation. Her brother and only heir appeared in the probate court, and opposed the application to probate the will. His objections were overruled, and the will allowed. He appealed to the district court, where the contest was tried by the court without a jury, and the will was again allowed. From an order denying his motion for a new trial, he appeals to this court.
1. The subscribing witnesses to the will were two other members of the corporation, and appellant contends that they were incompetent as witnesses because interested. G. S. 1894, § 4428, declares void all beneficial devises and legacies to subscribing witnesses, and appellant contends that the legacy is to these two witnesses, they being members of the corporation. The interest that will disqualify such a witness must be present, certain, and vested. Quinn v. Shields, 62 Iowa, 129, 17 N. W. 437; In re Holt’s Will, 56 Minn *33833, 57 N. W. 219. This was a corporation for charitable purposes, not for pecuniary profit to its members. The business of the corporation, as stated in its articles of incorporation, is “to establish and conduct colleges, seminaries, schools and educational institutions for literary and social culture.” The by-laws of the corporation provide that the members shall give all their present and future property to the corporation, as well as their services, without compensation. Then the witnesses could not have any present, certain, or vested pecuniary interest in property devised by this will to the corporation, and were competent witnesses. The case is similar to Quinn v. Shields, supra.
2. It appears from another portion of the by-laws that the testatrix was required to make a profession or vow that she would devise and bequeath to the corporation all her property. The will recites that she took this vow, and was, by her will, proceeding to fulfill it. On these facts appellant contends that it conclusively appears she was not thereafter a free, moral agent; that she executed the will by reason of undue influence and duress, and that the court below erred in finding to the contrary. Whether the evidence would sustain a finding in appellant’s favor we need not decide. We are clearly of the opinion that the evidence did not require such a finding. The testatrix was a free, moral agent when she took the vows in question. It nowhere appears that she afterwards repented the step, and would not have made the will if she had not already taken the vows. She took the vows voluntarily, after three years of probation, and, for all that appears, she would take them again if she were absolved from them. There is nothing to show but that she took these vows and made this will purely through religious or sectarian zeal.
3. Appellant assigns as error the receiving of oral evidence tending to prove that the member was not, as recited in the will, required to make a profession or vow to leave her property to the order. This evidence did not, as contended by appellant, contradict the express terms of the will. It merely denied the existence of a certain fact recited in the will by way of inducement, and its admission was not error.
4. There is nothing in the point that it appears from the evidence that the deceased left no property. On the contrary, it appeared that *339she left an undivided one-half interest in certain real estate, left her by her mother. Its value was, on this contest, immaterial.
No other point is made worthy of consideration, and the order appealed from is affirmed.